Exhibit 10.1

 

AMENDMENT NO. 6 TO REVOLVING CREDIT AGREEMENT

 

THIS AMENDMENT NO. 6 TO REVOLVING CREDIT AGREEMENT, dated as of November 6,
2007, amends the Revolving Credit Agreement dated as of November 8, 2005, as
amended by Amendment No. 1 to Revolving Credit Agreement dated as of March 28,
2006, by Amendment No. 2 to Revolving Credit Agreement dated as of May 11, 2006,
by Amendment No. 3 to Revolving Credit Agreement dated as of November 7, 2006,
by Amendment No. 4 to Revolving Credit Agreement dated as of July 31, 2007 and
by Amendment No. 5 to Revolving Credit Agreement dated as of August 8, 2007 (as
so amended, the “Credit Agreement”), between Centennial Bank Holdings, Inc., a
Delaware corporation (the “Borrower”), and U.S. Bank National Association (the
“Lender”).

 

RECITAL

 

The Borrower and the Lender desire to amend the Credit Agreement as provided
below.

 

AGREEMENTS

 

In consideration of the promises and agreements contained in the Credit
Agreement, as amended hereby, the Borrower and the Lender agree as follows:

 

1.             Definitions and References. Capitalized terms not otherwise
defined herein have the meanings ascribed to them in the Credit Agreement. Upon
the execution and delivery of this Amendment No. 6 to Revolving Credit Agreement
(“Amendment No. 6”) by the Borrower and the Lender, each reference to the Credit
Agreement contained in the Credit Agreement, the Note, the Pledge Agreement or
any other document relating thereto means the Credit Agreement as amended by
this Amendment No. 6.

 

2.             Amendments to Credit Agreement.

 

(a) The first sentence of section 1.2 of the Credit Agreement is amended by
deleting the date “November 6, 2007” and replacing it with the date “March 31,
2008”.

 

(b) Subsection 5.4(f) of the Credit Agreement is amended to read as follows:

 

--------------------------------------------------------------------------------


 

 

(f)            Return on Average Assets. Borrower’s consolidated net income
shall be at least eighty-five hundredths of one percent (0.85%) of its average
assets, calculated on an annualized basis as at the last day of each fiscal
quarter of Borrower; provided, however, that for purposes of determining return
on average assets, customary and reasonable, non-recurring expenses and charges
incurred by Borrower in connection with a permitted acquisition or public
offering under Sections 5.1 and 5.6 hereof shall be excluded; provided further,
however, that with respect to each fiscal quarter of the Borrower ending on or
after June 30, 2007, (i) the net after tax effect of the addition to the
Borrower’s reserve for loan losses of $11,555,000 made during the Borrower’s
fiscal quarter ended June 30, 2007, (ii) the net after tax expense of $4,000,000
incurred in connection with the settlement of the “Barnes action” referred to in
Borrower’s 10-Q for the fiscal quarter ended March 31, 2007 filed with the U.S.
Securities and Exchange Commission and (iii) the net after tax effect of the
addition to the Borrower’s reserve for loan losses of $5,000,000 made during the
Borrower’s fiscal quarter ended September 30, 2007, shall be disregarded in
calculating the Borrower’s consolidated net income.

 

3.             Effectiveness of Amendment No. 6. This Amendment No. 6 shall
become effective upon its execution and delivery by the Borrower and the Bank
and the receipt by the Bank of an amendment fee of $5,000 which the Borrower
acknowledges is fully earned upon receipt and nonrefundable under any
circumstances.

 

4.             Representations and Warranties; No Default.

 

(a) The execution and delivery of this Amendment No. 6 has been duly authorized
by all necessary corporate action on the part of the Borrower and does not
violate or result in a default under the Borrower’s Articles of Incorporation or
By-Laws, any applicable law or governmental regulation or any material agreement
to which the Borrower is a party or by which it is bound.

 

(b) The representations and warranties of the Borrower in the Credit Agreement,
as amended hereby, are true and correct in all material respects and, after
giving effect to the amendments contained herein, no Event of Default or
Unmatured Event of Default exists.

 

5.             Costs and Expenses. The Borrower agrees to pay to Lender all
costs and expenses (including reasonable attorneys’ fees) paid or incurred by
Lender in connection with the negotiation, execution and delivery of this
Amendment No. 6.

 

--------------------------------------------------------------------------------


 

6.             Full Force and Effect. The Credit Agreement, as amended by this
Amendment No. 6, remains in full force and effect.

 

 

CENTENNIAL BANK HOLDINGS, INC.

 

 

 

 

BY

     /s/ Paul W. Taylor

 

Paul Taylor, Chief Financial Officer

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

BY

     /s/ Timothy P. Franzen

 

Timothy P. Franzen, Assistant Vice President

 

--------------------------------------------------------------------------------

 